Exhibit 99 General Electric Capital Corporation Condensed Statement of Earnings Three months ended September 30, Nine months ended September 30, (Dollars in millions, Unaudited) V % V % Revenues Revenues from services $ Sales of goods 33 34 90 90 Total revenues % % Costs and expenses Costs of sales, operating and administrative expenses Interest Investment contracts, insurance losses and insurance annuity benefits Provision for losses on financing receivables Total costs and expenses % % Earnings from continuing operations before income taxes 7 % % Benefit (provision) for income taxes Earnings from continuing operations 12 % 3 % Earnings (loss) from discontinued operations, net of taxes Net earnings 15 % 15 % Less net earnings attributable to noncontrolling interests 10 20 38 46 Net earnings attributable to GECC 16 % 15 % Preferred stock dividends declared — — — Net earnings attributable to GECC common shareowner $ $ 16 % $ $ 12 % Amounts attributable to GECC Earnings from continuing operations $ $ 13 % $ $ 3 % Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to GECC $ $ 16 % $ $ 15 % General Electric Capital Corporation Summary of Operating Segments Three months ended September 30, Nine months ended September 30, (Dollars in millions, Unaudited) V % V % Revenues Commercial Lending and Leasing (CLL) $ $ (9)% $ $ (11)% Consumer (4)% (2)% Real Estate (27)% 21% Energy Financial Services 9% -% GE Capital Aviation Services (GECAS) 5% 2% Total segment revenues (6)% (3)% GECC corporate items and eliminations 9% 6% Total revenues $ $ (5)% $ $ (2)% Segment profit CLL $ $ (15)% $ $ (8)% Consumer 19% (10)% Real Estate F F Energy Financial Services 14% (10)% GECAS (31)% (6)% Total segment profit 13% 10% GECC corporate items and eliminations (10)% (94)% Earnings from continuing operations attributable to GECC 13% 3% Earnings (loss) from discontinued operations, net of taxes, attributable to GECC 22% 63% Net earnings attributable to GECC $ $ 16% $ $ 15% General Electric Capital Corporation Condensed Statement of Financial Position September 30, December 31, (In billions, Unaudited) Assets Cash & marketable securities $ $ Inventories Financing receivables - net Property, plant & equipment - net Goodwill & intangible assets Other assets Assets of businesses held for sale Assets of discontinued operations Total assets $ $ Liabilities and equity Borrowings and bank deposits $ $ Investment contracts, insurance liabilities and insurance annuity benefits Other liabilities Liabilities of businesses held for sale — Liabilities of discontinued operations GECC shareowners' equity Noncontrolling interests Total liabilities and equity $ $
